DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8 and 14-15, drawn to a hardener composition H for an epoxy resin based two-pack coating composition, or an aqueous epoxy resin based two-pack coating formulation comprising the hardener composition H.
II, claim(s) 9-13, drawn to a process for the preparation of the hardener composition H.
Group III, claim(s) 16, drawn to a method of use of the aqueous epoxy resin based two-pack coating formulations.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of the hardener composition H for an epoxy resin based two-pack coating formulation of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Paar et al. (EP 2774957 A1, cited in IDS). Paar teaches a composition comprising an amine-functional fatty acid amide [0051] that is prepared by reacting triethylene tetramine with tall oil fatty acid [0050], which reads on a hardener composition H for an epoxy resin based two-pack coating formulation wherein the hardener composition H comprises moieties M2 having at least one structural element of formula 2 wherein D2 is, independently of each other, a diyl group of formula 3 where m and all ni are, independently, integer numbers that are two, and i is an integer number that is two, R1a, R1b, R1c, and R1d are independently of each other and separately for each m and ni, H, and Q is a univalent group which is an optionally substituted linear or branched alkyl group or alkenyl group preferably having within from five to thirty-nine carbon atoms as claimed. Paar teaches that the composition further comprises dimethylamino propylamine [0051], which reads on the limitation wherein the hardener composition H 1a, R1b, R1c, and R1d are independently of each other and separately for each m and ni, H as claimed.
During a telephone conversation with Chao Gao on 03/18/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8 and 14-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-13 and 16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “Q is a univalent group which is an optionally substituted linear or branched alkyl group or alkenyl group preferably having from five to thirty-nine carbon atoms” in lines 16-17, which is indefinite because the term “preferably” makes it unclear if the “optionally substituted linear or branched alkyl group or alkenyl group” is required to have “from five to thirty-nine carbon atoms”. Based on the specification (p. 3, l. 7-9), for further examination of the claims, this limitation is interpreted as “Q is a univalent group which is an optionally substituted linear or branched alkyl group or alkenyl group optionally having from five to thirty-nine carbon atoms”.
Claim 6 recites the limitation “formula 5 wherein Ra is H” in line 3, which is indefinite because claim 6 depends from claim 4, which depends from claim 1, and none of those claims defines a formula 5. For further examination of the claims, since claim 5 recites a formula 5, this limitation is interpreted as “formula 5 
    PNG
    media_image1.png
    18
    154
    media_image1.png
    Greyscale
 wherein Ra is H, k is an integer number of from 2 to 12, and l is an integer number of from 1 to 11”.
Claim 14 recites the limitation “at least one of compounds C, C1, and C2” in line 4, which is indefinite because the claim 14 depends from claim 1, and claims 1 and 14 do not define compounds C, C1, and C2. Since claim 9 defines a compound C, and claim 12 defines a compound C1 and a compound C2, for further examination of the claims, this limitation is interpreted as “at least one of compounds C, C1, and C2 which have at least one reactive group selected from the group consisting of acylester, acyl-anhydride, isocyanate, epoxide, cyclocarbonate, and aziridine”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paar et al. (EP 2774957 A1, cited in IDS).
1a, R1b, R1c, and R1d are independently of each other and separately for each m and ni, H, and Q is a univalent group which is an optionally substituted linear or branched alkyl group or alkenyl group optionally having within from five to thirty-nine carbon atoms, which reads on the limitation preferably having from five to thirty-nine carbon atoms as claimed. Paar teaches that the composition further comprises dimethylamino propylamine [0051], which reads on the limitation wherein the hardener composition H further comprises moieties M1 having at least one structural element of formula 1, wherein D1 is, independently of each other, a diyl group of formula 3, where m and all ni are, independently, integer numbers that are three, and i is an integer number of zero, R1a, R1b, R1c, and R1d are independently of each other and separately for each m and ni, H as claimed. The limitation wherein the composition is a hardener composition H for an epoxy resin based two-pack coating formulation is an intended use. Paar’s composition would be capable of performing as a hardener composition H for an epoxy resin based two-pack coating formulation because Paar teaches all of the claimed ingredients, amounts, process steps, and process conditions of the hardener composition H for an epoxy resin based two-pack coating formulation as explained above. To satisfy an 
Regarding claim 4, Paar teaches that the composition comprises an amine-functional fatty acid amide [0051] that is prepared by reacting triethylene tetramine with tall oil fatty acid [0050], which reads on the limitation wherein the following condition is met: (b) the moieties M2 are derived from amines A3 having six carbon atoms, and two primary amino groups, and two secondary amino groups as claimed.
Regarding claim 5, Paar teaches that the composition comprises an amine-functional fatty acid amide [0051] that is prepared by reacting triethylene tetramine with tall oil fatty acid [0050], which reads on the limitation wherein the following condition is met: (b) the amines A3 are, independently from the choice for amines A4, aminoalkyleneimines A31 of formula 5, where Ra is H, k is an integer number of 2, and l is an integer number of 3 as claimed.
Regarding claim 6, Paar teaches that the composition comprises an amine-functional fatty acid amide [0051] that is prepared by reacting triethylene tetramine with tall oil fatty acid [0050], which reads on the limitation wherein the following condition is met: (b) the amines A3 are, independently from the choice for amines A4, diamino-alkyleneimines A32 of formula 5 wherein Ra is H, k is an integer number of 2, and l is an integer number of 3 as claimed.
Regarding claim 7, Paar teaches that the composition comprises an amine-functional fatty acid amide [0051] that is prepared by reacting triethylene tetramine with tall oil fatty acid [0050], which reads on the limitation wherein the following condition is 
Regarding claim 8, Paar teaches that the composition comprises an amine-functional fatty acid amide [0051] that is prepared by reacting triethylene tetramine with tall oil fatty acid [0050], which reads on the limitation wherein A3 is a di-primary di-secondary amine as claimed. Paar satisfies the limitation wherein A4 is a di-primary mono-secondary amine as claimed because claims 4 and 8 do not require that the following condition is met: (a) the moieties M1 are derived from amines A4 having from two to twenty-four carbon atoms, and at least one primary amino group, and at least one secondary amino group, wherein A4 is a di-primary mono-secondary amine, as long as the following condition is met (b) the moieties M2 are derived from amines A3 having from two to twenty-four carbon atoms, and at least one primary amino group, and at least one secondary amino group, wherein A3 is a di-primary di-secondary amine, which is the case with Paar as explained above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2015/0094400 A1).
Regarding claims 1-3, Zheng teaches a liquid curing agent composition comprising at least one amidoamine [0020] or at least one polyamine [0021], wherein the at least one polyamine comprises an amidoamine, an aliphatic amine, or any combination thereof [0066], wherein the amidoamine is derived from a monobasic carboxylic acid and a polyamine [0077], is based on the reaction products of C16, C18, C19 type fatty acids or tall oil fatty acid and TEPA [0079], or is a reaction product of tall oil fatty acid and tetraethylene pentamine [0087, 0089], wherein the monobasic carboxylic acid is at least one of the C16, C18, C19 type fatty acids derived from fats and oils, wherein the polyamine is at least one of DETA, TETA, and TEPA [0077], 1a, R1b, R1c, and R1d are independently of each other and separately for each m and ni, H, wherein D2 is, independently of each other, a diyl group of formula 3 where m and all ni are, independently, integer numbers that are two, and i is an integer number of one to three, R1a, R1b, R1c, and R1d are independently of each other and separately for each m and ni, H, and Q is a univalent group which is optionally substituted linear or branched alkyl group or alkenyl group optionally having from fiver to thirty-nine carbon atoms, 
Zheng does not teach a specific embodiment wherein the hardener composition H further comprises moieties M1 having at least one structural element of formula 1 as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Zheng’s at least one polyamine that is an aliphatic amine that is at least one member from the group consisting of ethylenediamine, diethylenetriamine, triethylenetetramine, tetraethylenepentamine, pentaethylenehexamine, dipropylenetriamine, 1,6-hexanediamine, tripropylenetetramine, or any combination thereof to substitute for a fraction of Zheng’s at least one amidoamine, which would read on the limitation wherein the hardener composition H further comprises moieties M1 having at least one structural element of formula 1, wherein D1 is, independently of each other, a diyl group of formula 3 where m and all ni are, independently, integer numbers that are two, three, or six, and i is an integer number of from zero to four, R1a, R1b, R1c, and R1d are independently of each other and separately for each m and ni, H as claimed. One of ordinary skill in the art would have been motivated to do so because Zheng teaches that the liquid curing agent composition comprising at least one amidoamine [0020] or at least one polyamine [0021], wherein the at least one polyamine comprises an amidoamine, an aliphatic amine, or any combination thereof [0066], that the aliphatic amine is at least one member from the group consisting of EDA [0067], DETA, TETA, TEPA [0067, 0068], PEHA, dipropylenetriamine, 1,6-hexanediamine, tripropylenetetramine, or any combination thereof [0067], that the DETA is diethylenetriamine [0044, 0087, 0089, 
Regarding claim 4, Zheng’s teachings that are explained above for claims 1-3 read on the limitation wherein the following condition is met: (b) the moieties M2 are derived from amines A3 having four, six, or eight carbon atoms, and two primary amino groups, and one, two, or three secondary amino group as claimed.
Regarding claim 5, Zheng’s teachings that are explained above for claims 1-3 read on the limitation wherein the following condition is met: (b) the amines A3 are, independently form the choice for amines A4, aminoalkyleneimines A31 of formula 5 where Ra is H, k is an integer number of 2, and l is an integer number of from 2 to 4 as claimed.
Regarding claim 6, Zheng’s teachings that are explained above for claims 1-3 read on the limitation wherein the following condition is met: (b) the amines A3 are, independently from the choice for amines A4, diamino-alkyleneimines A32 of formula 5 wherein Ra is H as claimed.

Regarding claim 8, Zheng teaches a liquid curing agent composition comprising at least one amidoamine [0020] or at least one polyamine [0021], wherein the at least one polyamine comprises an amidoamine, an aliphatic amine, or any combination thereof [0066], wherein the amidoamine is derived from a monobasic carboxylic acid and a polyamine [0077], wherein the monobasic carboxylic acid is at least one of the C16, C18, C19 type fatty acids derived from fats and oils, wherein the polyamine is TETA [0077], wherein the TETA is triethylenetetramine [0061, 0087, 0089, 0092], which reads on the limitation wherein A3 is a di-primary di-secondary amine as claimed.
Regarding claim 15, Zheng teaches an epoxy resin composition that comprises a curing component and an epoxy component, wherein the epoxy resin composition is formed by premixing the epoxy component and the curing agent component separately, such  that the curing agent component has not been added to the epoxy resin component during the premixing [0121], wherein the curing agent component is the liquid curing agent composition [0105-0108], wherein the epoxy resin component comprises at least one multi-functional epoxy resin [0105-0108], wherein the multifunctional epoxy resin contains 2 or more 1,2-epoxy groups per molecule [0109], wherein the epoxy resin is optionally [0111] a polymer material [0112], wherein the multifunctional epoxy resin is optionally present in an emulsion, with the diluent being water [0115], wherein the epoxy-amine composition optionally further comprises a 
Zheng does not teach a specific embodiment wherein the epoxy resin based two-pack coating formulation is aqueous, that the formulation further comprises water, and that the formulation further comprises an emulsifier S which is present in either or both of the hardener composition H, and the epoxy resin component E, wherein, if present in the hardener composition H, the emulsifier S is either admixed to the hardener composition H or at least one of its constituents, or is chemically incorporated into at least one of the constituents of the hardener composition H, or is both chemically incorporated, and admixed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Zheng’s multifunctional epoxy resin, such that it is present in an emulsion, to select Zheng’s water as the diluent in the emulsion, and to use Zheng’s surfactant to modify the emulsion, which would read on the limitation wherein the epoxy resin based two-pack coating formulation is aqueous, wherein the formulation further comprises water, and wherein the formulation further comprises an emulsifier S which is present in the epoxy resin component E as claimed. One of ordinary skill in the art would have been motivated to do so because Zheng teaches that the multifunctional epoxy resin’s being present in an emulsion, with 
Zheng does not teach a specific embodiment wherein the at least one epoxy resin which contains, on average, at least two epoxide groups per molecule is a polymer. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Zheng’s multifunctional epoxy resin that is a polymer material as Zheng’s multifunctional epoxy resin, which would read on the limitation wherein the at least one epoxy resin which contains, on average, at least two epoxide groups per molecule is a polymer as claimed. One of ordinary skill in the art would have been motivated to do so because Zheng teaches that the multifunctional epoxy resin contains 2 or more 1,2-epoxy groups per molecule [0109], that the epoxy resin is optionally [0111] a polymer material [0112], and that such an epoxy resin is beneficial for being advanced [0112, 0113, 0114] and for being a solid epoxy resin [0113], which would have been beneficial for modifying mechanical properties of Zheng’s epoxy resin composition.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Paar et al. (EP 2774957 A1, cited in IDS) as applied to claim 1.
2G or monoglycerides F1G as claimed.
Paar does not teach a specific embodiment wherein the hardener composition H comprises at least one of diglycerides F2G, monoglycerides F1G, and glycerol, or the reaction products of at least one of diglycerides F2G and monoglycerides F1G and glycerol with at least one of compounds C, C1, and C2. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Paar’s reaction product of a multifunctional amine having at least one primary and at 2G or monoglycerides F1G as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a composition with similar plasticity because Paar teaches that the composition comprises an amine-functional fatty acid amide [0051] that is prepared by reacting triethylene tetramine with tall oil fatty acid [0050], that the reaction product of a multifunctional amine having at least one primary and at least one secondary amino group, and of a fatty acid is used as a plasticizer [0021], and that optionally, a reaction product of a multifunctional amine having at least one primary and at least one secondary amino group, and of a mixture of a fatty acid and an ester of a fatty acid is present as the plasticizer instead of a reaction product of a multifunctional amine having at least one primary and at least one secondary amino group, and of a fatty acid [0021], wherein the amine is optionally triethylene tetramine [0022], wherein the fatty acid is [0023] optionally tall oil fatty acid [0020], wherein the fatty acid ester is an ester of the fatty acid with glycerol [0024]. Examples of rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.